EXAMINER’S REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 

Stroud (US 2018/0280802 A1, hereinafter “Stroud”) was determined to be the most relevant art in regards to the claimed invention.  Stroud teaches selecting hints to be displayed to the user based on utilizing a machine learning algorithm that processes the user’s interaction history as well as the application history (Stroud: ¶ [0010], [0047]).  However, Stroud does not teach calculating the claimed evaluation values, finding hints based on the evaluation values and displaying hints based on the evaluation value.  Examiner could not find any prior art to cure the deficiency of Stroud.  Accordingly, Claims 1 and 10 are determined to be allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL RODRIGUEZ whose telephone number is (571)272-3633.  The examiner can normally be reached on Monday-Friday 5:30 am - 2:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL RODRIGUEZ/Primary Examiner, Art Unit 2175